Conley Byrd, Justice, dissenting. I disagree with the majority’s interpretation of Ark. Stat. Ann. § 84-3105(a) (Repl. 1960). As interpreted it adds SI 8,500 to the cost of any modifications that Little Rock Airmotive, Inc., makes to any such Falcon Jets even though the costs of the modification may be SI,000 ór less. I doubt that Little Rock Airmotive can long stay in business with that kind of tollgate at its front door. The stipulated facts show that Federal Express Corporation is homebased in Memphis, Tennessee where it is engaged in interstate commerce.. The stipulated facts also show that the aircraft here were stopped off enroute to Memphis to modify or fabricate the planes to meet their intended use when they arrive in Memphis. Thus, if the planes are taxable under the facts here it would not make any difference to this state’s ability to tax, that the planes were first flown to Memphis and then returned. Under the majority’s interpretation of the statute, supra, any plane flown into Arkansas for fabrication from anyone of the five states that does not have a gross receipts or use tax will be subject to use tax by Arkansas. Thus, as I view the matter the tax here levied is purely and simply a tax levied upon commerce. Little Rock Airmotive could not exist without such commerce — that is the very nature of its business and there are obviously not enough locally owned aircraft to keep it in business. For the reasons stated, I respectfully dissent. Jones, J., joins in this dissent.